Title: [April 1748]
From: Washington, George
To: 




Fryday April the 1st. 1748. This Morning Shot twice at Wild Turkies but killd none. Run of three Lots & returnd to Camp.
 


Saterday April 2d. Last Night was a blowing & Rainy night. Our Straw catch’d a Fire that we were laying upon & was luckily Preserv’d

   

   
by one of our Mens awaking when it was in a ⟨   ⟩ We run of four Lots this day which Reached below Stumps.


   
   From 2 to 5 April the party surveyed tracts for Michael Calb. Liveron (?), Leonard Nass, Michael Stump, James Simpson, Philip Moore, the Widow Wolf, Henry Shepler, and Jeremiah Osborne (surveying notes, DLC:GW).



 


Sunday 3d. Last Night was a much more blostering night than the former. We had our Tent Carried Quite of with the Wind and was obliged to Lie the Latter part of the Night without covering. There came several Persons to see us this day one of our Men Shot a Wild Turkie.
 


Monday 4th. This morning Mr. Fairfax left us with Intent to go down to the Mouth of the Branch. We did two Lots & was attended by a great Company of People Men Women & Children that attended us through the Woods as we went shewing there Antick tricks. I really think they seem to be as Ignorant a Set of People as the Indians. They would never speak English but when spoken to they speak all Dutch. This day our Tent was blown down by the Violentness of the Wind.


   
   Fairfax borrowed 5s. from GW before he left (miscellaneous accounts, entry for 5 April 1748, DLC:GW).



 


Tuesday 5th. We went out & did 4 Lots. We were attended by the same Company of People that we had the day before.
 



Wednesday 6th. Last Night was so Intolerably smoaky that we were obliged all hands to leave the Tent to the Mercy of the Wind and Fire this day was attended by our aforesd. Company untill about 12 oClock when we finish’d we travell’d down the Branch to Henry Vanmetris’s. On our Journey was catch’d in a very heavy Rain. We got under a Straw House untill the Worst of it was over & then continued our Journy.
 


Thursday 7th. Rain’d Successively all Last Night. This Morning one of our men Killed a Wild Turky that weight 20 Pounds. We went & Surveyd 15 Hundred Acres of Land & Returnd to Vanmetris’s about 1 oClock. About two I heard that Mr. Fairfax was come up & at 1 Peter Casseys about 2 Miles of in the same Old Field. I then took my Horse & went up to see him. We eat our Dinners & Walked down to Vanmetris’s. We stayed about two Hours & Walked back again and slept in Casseys House which was the first Night I had slept in a House since I came to the Branch.


   
   Peter Casey acquired 356 acres of land on the South Branch on 14 Aug. 1749 (Northern Neck Deeds and Grants, Book G, 271, Vi Microfilm).



 


Fryday 8th. We breakfasted at Casseys & Rode down to Vanmetris’s to get all our Company together which when we had accomplished we Rode down below the Trough in order to Lay of Lots there. We laid of one this day. The Trough is couple of Ledges of Mountain Impassable running side & side together for above 7 or 8 Miles & the River down between them. You must Ride Round the back of the Mountain for to get below them. We Camped this Night in the Woods near a Wild Meadow where was a Large Stack of Hay. After we had Pitched our Tent & made a very Large Fire we pull’d out our Knapsack in order to Recruit ourselves. Every[one] was his own Cook. Our Spits was Forked Sticks our Plates was a Large Chip as for Dishes we had none.
 


Saterday 9th. Set the Surveyors to work whilst Mr. Fairfax & myself stayed at the Tent our Provision being all exhausted & the Person that was to bring us a Recruit disappointing us we were obliged to go without untill we could get some from the Neighbours which was not till about 4 or 5 oClock in the Evening. We then took our Leaves of the Rest of our Company Road Down to John Colins in order to set off next Day homewards.


   
   John Collins, a member of a pioneer Shenandoah Valley family, had settled near present-day Moorefield, Hardy County, W.Va.



  



   
Sunday 10th. We took our farewell of the Branch & travelld over Hills and Mountains to 1 Coddys on Great Cacapehon about 40 Miles.


   
   James Caudy (Coddy) owned some 98 acres of land in Frederick County. On 19 Mar. 1752 GW noted that “Pursuant to a Warrant from the Proprietors Office I have Surveyed for James Caudy of Great Cacapehon a certain tract of waste & ungranted Land on the So. Fork of Dillans commonly call’d & known by the Name of the Little Meadows” (survey for Caudy, Vi).



 


Monday 11th. We Travell’d from Coddys down to Frederick Town where we Reached about 12 oClock. We dined in Town and then went to Capt. Hites & Lodged.
 



Tuesday 12th. We set of from Capt. Hites in order to go over Wms. Gap about 20 Miles and after Riding about 20 Miles we had 20 to go for we had lost ourselves & got up as High as Ashbys Bent. We did get over Wms. Gap that Night and as low as Wm. Wests in Fairfax County 18 Miles from the Top of the Ridge. This day see a Rattled Snake the first we had seen in all our Journey.


   
   Williams’ Gap was a pass through the Blue Ridge Mountains on a line east from Winchester. It was later known as Snickers’ Gap.



   
   Ashby’s Bent, or Ashby’s Gap, is a pass into the Shenandoah Valley through the Blue Ridge Mountains. It was presumably named for Thomas Ashby, father of John and Thomas Ashby, who settled in the area in the 1740s.



   
   West’s ordinary was at the junction of the Carolina Road and the Colchester Road near Bull Run, slightly east of the beginning of the Bull Run Mountains. It was operated by William West, who died between 1762 and 1765. As early as 1740 West had acquired grants of land in the area (Northern Neck Deeds and Grants, Book E, Vi Microfilm). He may have been the William West who was a brother of Hugh and John West of Alexandria, although the evidence is only conjectural (see HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 139, 494–95). The ordinary was operated after the Revolution under the name Lacey’s and was located at the present site of Aldie, in what is now Loudoun County.



 


Wednesday the 13th. of April 1748. Mr. Fairfax got safe home and I myself safe to my Brothers which concludes my Journal.
